Citation Nr: 1537227	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  06-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from March 1984 to October 1984 and December 1990 to June 1991, to include service in the Southwest Asia Theatre of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2010, the Board remanded the claim for further development. 

In April 2013, the Board found that the Veteran had withdrawn the appeal and dismissed the claim.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued a memorandum decision remanding the claim to the Board.  In February 2015, the Board determined that the Veteran had not withdrawn the appeal and remanded the claim for further development, notwithstanding the letter that indicates the Veteran wish to withdraw in May 2013.


FINDING OF FACT

Hypertension was not manifest in service, was not present to a compensable degree during the first post-service year and is not otherwise shown to be related to service or to be caused or aggravated by any service-connected disability.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD), have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including hypertension are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran essentially alleges that his hypertension began within a year from separation from service and/or is secondary to a service-connected disability.  He has more specifically asserted that his problems with high blood pressure began in the early 1990s and that he was actually diagnosed with hypertension by a private physician, Dr. M, approximately 3 months after service.  

Notably, the Veteran is service connected for PTSD, residuals of Jones fracture of the fifth metatarsal of the right foot and tinnitus.  From August 8, 2005, he has been assigned a total, 100% disability rating.  

The Veteran's service treatment records do not show any findings of hypertension or complaints of high blood pressure.  The Veteran has reported that he did experience headaches at some point in service for which he received antihypertensive medication as treatment.  However, he also reported that after the headaches subsided, he stopped taking the antihypertensive medication and did not take this medication again until the early 2000s.  

On his September 2003 claim, the Veteran reported that his hypertension began in January 2003, providing highly probative factual evidence against this own claim. 

Also, at a November 2002 VA primary care visit, the Veteran denied a history of hypertension and the examining medical professional provided a diagnostic assessment of rule out hypertension based on a blood pressure reading of 142/96, providing highly probative evidence against one of the Veteran's central contentions.  

A February 2003 follow up progress note shows blood pressure of 132/90, without the assignment of a hypertension diagnosis.  Then, at an October 2003 primary care visit, blood pressure was 147/76 and the Veteran was issued a prescription for Nifedipine to treat the disease.  Subsequent VA treatment records show that the Veteran has continued to receive medication to treat hypertension.  

At an April 2015 VA medical examination, the examining physician diagnosed the Veteran with essential hypertension.  The examiner opined that it was less likely than not that the  current hypertension was related to military service and less likely than not that this disease developed to a compensable degree within one year following his discharge (i.e. by June 1991).  The examiner noted that the VA treatment records did not show a confirmed diagnosis of the disease until 2003 and that the Veteran similarly reported on his September 2003 claim that the disease began in January of that year.  The examiner also noted that at the April 2015 VA examination, the Veteran similarly reported that he began hypertension treatment in the early 2000s.  Additionally, the examiner indicated that the Veteran's report of the apparently brief period of headaches treated by hypertensive medication during service without continuation of this medication after the headaches resolved did not support a diagnosis of chronic hypertension or high blood pressure during service, nor did it support a finding that the Veteran's hypertension began within the first year after service.  

Further, the examiner indicated that although the exact cause of essential hypertension is unknown, the Veteran had multiple identified risk factors for the disease, including male gender, increasing age, obesity, ethanol use, family history of the disease and ethnicity and these factors likely contributed to the development of his hypertension.  

Simply stated, the examiner not only provides evidence against the Veteran's central contention, he provides the most likely reasons for the disability. 

Also, the examiner found that since the Veteran's hypertension was controlled on monotherapy and had not resulted in significant change to associated body systems (e.g. heart function, renal function, retinal function), it was unlikely that the disease had been aggravated by any of the Veteran's service-connected disabilities.  Additionally, although current studies suggested a link between PTSD and cardiovascular health, there was no evidence that this association was causative in nature (i.e. that PTSD actually causes the development of cardiovascular disease, including hypertension). 

The above summarized evidence specifically weighs heavily against a finding that the Veteran had hypertension during service.  As shown by the service treatment records, there is no medical evidence of any hypertension or high blood pressure during service.  Also, while not shown by the service treatment records, the Veteran did report being treated temporarily for headaches with an antihypertensive medication and he is competent to make such a report.  However, the VA examiner specifically considered this assertion and determined that it did not support a diagnosis of chronic hypertension or high blood pressure during service.  

Similarly, the evidence also weighs against a finding that the Veteran had hypertension to a compensable degree during the first post-service year.  In this regard, VA treatment records indicate that the Veteran was not actually diagnosed with hypertension until the early 2000s.  Also, the Veteran specifically reported on his September 2003 claim for service connection for the disability that his hypertension began in January 2003.  Additionally, based on a review of the record and his examination findings, the April 2015 VA examiner specifically found that it was less likely than not that the Veteran's hypertension developed to a compensable degree within one year following his discharge (i.e. by June 1991).  There is no medical evidence of record to the contrary (i.e. medical evidence showing a diagnosis of hypertension during the first post-service year or otherwise indicating that the disease was present during that time frame).   

The Veteran has asserted that he was diagnosed with hypertension three months after service by a private physician, Dr. M.  The claims file does not contain any documentation of this reported diagnosis.  Also, as noted, at the November 2002 primary care visit, the Veteran specifically denied a prior history of hypertension and on his October 2003 claim, he specifically indicated that his hypertension began in January 2003.  The Board credits these reports as they are consistent with the other medical evidence of record; as the January 2003 report was made to a medical professional in conjunction with the Veteran receiving evaluation and treatment for hypertension; and as the October 2003 report was actually made against the Veteran's interest in attempting to establish service connection for hypertension.  Consequently, the Board finds inaccurate the Veteran's later report of the hypertension diagnosis occurring three months after service. 

Additionally, the evidence weighs against the Veteran's current hypertension otherwise being related to service or being caused or aggravated by any service-connected disability.  In this regard, the April 2015 VA examiner specifically found that it was less likely than not that the Veteran's current hypertension was related to military service, reasoning that the hypertension did not begin until many years after service and finding that the disease was more likely related to non-service related risk factors, including male gender, ethnicity, increasing age, obesity, ethanol use and family history.  Further, the examiner noted that although current studies suggested a link between PTSD and cardiovascular health, there was no evidence that this association was casuative in nature (i.e. that PTSD actually causes the development of cardiovascular disease, including hypertension).  Thus, there was no basis for finding a causal relationship between the Veteran's service-connected PTSD and his hypertension.  The Board also notes that there is no evidence suggesting that the Veteran's other service-connected disabilities, residuals of right fifth metatarsal fracture and tinnitus, have caused or aggravated his hypertension.  
 
Moreover, the VA examiner also found that since the Veteran's hypertension was controlled on monotherapy and had not been shown to have resulted in significant change to associated body systems (e.g. heart function, renal function, retinal function); it was unlikely that the disease had been aggravated by any of the Veteran's service-connected disabilities.  There is no medical evidence of record to the contrary (e.g. a medical opinion tending to indicate that the current hypertension is related to service or has been caused or aggravated by a service connected disability).  Although the Veteran may believe that his hypertension is otherwise related to service or has been caused or aggravated by a service-connected disability, as he is a layperson, without any demonstrated expertise concerning the etiology of hypertension, such beliefs may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).    

In determining whether service-connection can be granted, the Board must apply the controlling law and regulations to the evidence of record.  In this case, the weight of the evidence is against hypertension becoming manifest during service or to a degree of 10% or more during the first post-service year, and against the current hypertension being related to service or caused or aggravated by any service-connected disability.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, application of the law to the evidence does not allow for this claim to be granted. 

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2003.  Although the Veteran was not specifically provided with notice of the criteria for assigning disability ratings and effective dates in regard to the instant claim, he was not prejudiced as this claim is being denied.  Thus, no effective date or disability rating is being assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA also provided the Veteran with an adequate medical examination in relation to the claim.
  
The Veteran did identify having received treatment for hypertension from Dr. M very soon after service.   Consequently, pursuant to the April 2010 remand, the Board instructed the RO to attempt to obtain records of such treatment after obtaining necessary authorization.  In a May 2010 letter, the RO asked the Veteran to return an enclosed release of information for to allow it to attempt to obtain any available records from Dr. M.  However, there is no indication that the Veteran returned the release form to the RO.  Given the absence of the returned release, the RO could not attempt to obtain any records from Dr. M. and was not required to offer any additional assistance in relation to these potential records.  38 C.F.R. § 3.159(c)(1); See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

  ORDER

Service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


